942 So. 2d 922 (2006)
Larry WOODWARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-3836.
District Court of Appeal of Florida, First District.
October 27, 2006.
Larry Woodward, pro se, Petitioner.
Charlie Crist, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is denied as moot. See Munn v. Florida Parole Comm'n, 807 So. 2d 733 (Fla. 1st DCA 2002).
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.